Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10, 14-15, 19, 21-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as 
	This judicial exception is not integrated into a practical application. The additional elements of 
server processor/user device/user devices represent generic computing elements.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the server processor/ user device/ user devices represent generic computing elements; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 10, 19 are directed to a system and computer-readable medium, respectively, for performing the method of claim 1, therefore meeting the Step 1 eligibility criterion. 
Dependent claims 5-6, 14-15, 21-32 further include the additional elements  of a second user device, which represents a generic computing element; it does not, alone or in combination, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  





 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-6, 10, 14-15, 19, 21-32.







Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Actual performance of commercial interactions is not recited in the claims, MPEP 2106.04 specifically addresses this instance
claims do not actually recite the performance of marketing
claims do not actually recite the performance of sales activities or behaviors
	Examiner notes that the claimed invention does recite the abstract idea of a commercial interaction- i.e. advertising/marketing activities/behaviors, as noted in the previous Office Action, as well as the Office Action above. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: receiving a first web request from a user device, the first web request including a first region for rendering the first web page and a second region for displaying a first electronic content/determining first electronic content to be displayed in the second region/receiving first user input from the user device, including firs user opt-in preferences for receiving desired electronic content related to one or more topics of interest selected by the first user via a first digital prompt on the user device/receiving demographic and preference information from other user input from other user devices to determine a target audience for the first user/selecting a first desired electronic content and a first non-intrusive electronic content , wherein the selecting is based on a first unique identifier associated with online activity of the first user, the first user opt-in preferences, and the target audience, and wherein the first non-intrusive electronic content includes a period display of one of a first logo, a first digital image, a first thumbnail/generating a first diagram for display in the 


					claims are synonymous with the example of the teeter-totter- MPEP 2106.04- in which the claims are based on the concept of a lever pivoting on a fulcrum, but does not recite these natural principles and is thus not directed to a judicial exception. The instant claims are based on the concept of commercial interaction, but does not recite this natural principle.
	Examiner respectfully disagrees that the claimed invention and the teeter-totter example of MPEP 2106.04 are analogous; the two have different fact patterns, and therefore they are not analogous. The teeter-totter example was deemed to not recite a natural principle, and was not deemed to be directed to a judicial exception. Contrary to the example, the instant claimed invention does recite an abstract idea, as noted in the previous Office Action as well as the Office Action above. Claims 1, 5-6, 10, 14-15, 19, 21-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more -see Office Action above for the detailed, reasoned 35 USC 101 analysis.

					The added limitation of “providing an option to the user to modify the automatic selection of desired content in datagrams” further exemplifies that the invention is not a concept of commercial interaction or advertising. The Spec. when considered as a whole is directed to a way to transmit customizable datagrams. The other added limitation, “a search query that receives user input and user-requested content dynamically based on search results”, similarly addresses a way to transmit customizable datagrams. These dependent claims are also allowable over a 101 rejection.
	Examiner notes that the amended claim limitations of “providing an option to the user to modify the automatic selection of desired content in datagrams” and “a search query that receives user input and user-requested content dynamically based on search results” recite the same abstract idea of the independent claims themselves, and further narrow the abstract idea – i.e. the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, which represents a method of organizing 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomkins et al. (8732240). It describes generating additional candidate content items through collaborative filtering, based on the user’s interests.
Kanigsberg et al. (20120066072). It describes recommending content items based on interest correlation and through the use of user profile information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/5/2022